Citation Nr: 1207163	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an increased rating for degenerative disc disease with herniated disc at L3-4 and L4-5, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for right leg radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for left L4 radiculopathy prior to May 13, 2005.

5.  Entitlement to an evaluation in excess of 20 percent for left L4 radiculopathy from May 13, 2005.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to February 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2004 and January 2006, and March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the January 2004 rating decision, the RO granted the Veteran an increased rating, to 10 percent, for what was then characterized as degenerative disc disease with radiculopathy.  In the January 2006 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a left knee disorder, finding that no new and material evidence had been submitted.  In the March 2009 decision, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran timely appealed each rating decision.  During the course of the Veteran's appeal, the RO issued additional rating decisions in June 2005, awarding the Veteran a separate 10 percent disability rating for left L4 radiculopathy; in February 2007, granting the Veteran an increased rating of 20 percent for left L4 radiculopathy, effective May 13, 2005; and in June 2008, awarding the Veteran a separate 10 percent disability rating for right leg radiculopathy.  

The Board subsequently remanded the case in September 2010 for further notification, evidentiary development, and adjudication.  In the remand, the Board reopened the Veteran's claim for service connection for a left knee disorder and instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain up-to-date VA treatment records, provide the Veteran with VA examination, and then re-adjudicate the claims on their merits.  

The AOJ provided the Veteran with VCAA-compliant notice in October 2010 and scheduled the Veteran for VA examinations, which were conducted in November 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in April 2011, in which the AOJ again denied the Veteran's claims.  Thus, as to the claims decided herein, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

(The decision below addresses the Veteran's claims of service connection for a left knee disorder and for higher ratings for his service-connected degenerative disc disease and radiculopathy.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  Any left knee disorder the Veteran has is not related to military service or an event of service origin.

2.  For the period prior to November 23, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine was evidenced by functional debility equating to slight limitation of motion of the lumbar spine with forward flexion limited to no worse than 90 degrees; he did not have ankylosis of the spine or incapacitating episodes requiring prescribed bed rest and treatment during that time.

3.  From November 23, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine has been evidenced by functional debility equating to moderate limitation of motion of the lumbar spine with forward flexion limited to no worse than 50 degrees without pain; he does not have ankylosis of the spine or incapacitating episodes requiring prescribed bed rest and treatment.

4.  For the entirety of the appeal period, the Veteran's right leg radiculopathy has been manifested by mild sensory symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve. 

5.  For the period prior to May 13, 2005, the Veteran's left L4 radiculopathy was manifested by mild sensory symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

6.  For the period from May 13, 2005, the Veteran's left L4 radiculopathy has been manifested by moderate sensory symptoms approximating no worse than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine have not been met for the period prior to November 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).
 
3.  For the period from November 23, 2010, the criteria for a rating of 20 percent, but no more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

4.  The criteria for an initial rating in excess of 10 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for an initial rating in excess of 10 percent for left L4 radiculopathy have not been met for the period prior to May 13, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

6.  The criteria for a rating higher than 20 percent for left L4 radiculopathy have not been met for the period from May 13, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through July 2005, July 2006, July 2007, September 2007, and October 2010 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the July 2006, July 2007, September 2007, and October 2010 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2005, July 2006, July 2007, September 2007, and October 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2005, July 2006, July 2007, September 2007, and October 2010 notice letters.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private treatment providers and from the Clement J. Zablocki Veterans Affairs Medical Center (VAMC) in Milwaukee, Wisconsin.  In addition, the RO has obtained the Veteran's records of an award of benefits from the Social Security Administration (SSA).  The Veteran underwent VA examination in January 2004, September 2005, September 2006, February 2008, January 2009, June 2009, and November 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the January 2004, September 2005, and November 2010 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by each examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  He has further testified before the undersigned Veterans Law Judge in March 2010.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection for a Left Knee Disorder

The Veteran is seeking service connection for a left knee disorder.  He claims that he injured his left knee while on active duty and has had problems with his left knee since that time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from VA and private treatment providers, as well as VA examination conducted in November 2010.  Review of the Veteran's service treatment records reflects that he injured his right knee in June 1985, at which time he complained of "locking" in the left knee while running, rendering him unable to straighten his left knee.  He was seen on three occasions in June 1985 for similar complaints, at the last of which he was diagnosed with chondromalacia of the left knee.  At a later report of medical history conducted in February 1988, the Veteran responded "No" when asked if he experienced a trick or locked knee, and he was found to have normal lower extremities at a February 1988 medical examination.  Further service treatment records are silent as to any complaints of problems with the knee, although the Veteran responded "Yes" when asked at his January 1993 separation medical examination if he experienced a locked knee.  At that time, he was noted to have degenerative joint disease of the left knee on his medical history report, although his January 1993 separation medical examiner found no abnormalities of the knee.  Post-service private and VA treatment records reflect that the Veteran has been seen on multiple occasions for complaints of pain and locking in his left knee, which has been diagnosed as mild degenerative joint disease and a meniscal tear, for which he underwent repair surgery in 2008.  

The Veteran underwent VA examination in November 2010.  Report of that examination reflects that the examiner reviewed the Veteran's medical history as well as his complaints of having injured his left knee in service, when he twisted the knee while playing basketball, and having experienced pain in the knee since service.  The examiner noted particularly the Veteran's complaints of pain, weakness, stiffness, and locking in his knee and acknowledged that he had undergone chondroplasty and partial meniscectomy in 2008, following a diagnosis of left lateral meniscus tear and femoral chondral defect.  Physical examination revealed mild edema and tenderness at the medial joint line.  Range of motion was found to be from 0 to 110 degrees, with crepitus and pain on repetition.  No instability was noted.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee but opined that the current disability was not likely related to his time on active duty.  In so finding, the examiner acknowledged that the Veteran had been diagnosed with chondromalacia of the left knee during service, following the twisting injury, but noted that he had no symptoms or problems with his lateral knee while on active duty.  The examiner opined that the Veteran's current degenerative joint disease of the left knee was more likely related to the aging process. 

In addition, the Veteran's private treatment provider submitted a letter dated in July 2007.  In the letter, the physician noted that the Veteran had a previous injury to his left knee from "running and jumping in 1985," while he was on active duty.  The physician opined that the Veteran's left knee problems "may be influenced by a previous injury."

The Veteran has also submitted statements to VA in support of his service connection claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including at his March 2010 hearing, that he first injured his left knee while on active duty, when he experienced an episode of the knee "locking" and failing to straighten entirely.  He has further contended that he has had problems with his left knee since service; records of his ongoing medical treatment document that he has made similar reports to multiple treatment providers.  

Upon review of the evidence of record, the Board finds that the more persuasive evidence leads to a conclusion that there is no relationship between current disability and military service.  In so finding, the Board acknowledges that the Veteran was treated on multiple occasions for problems with his left knee in service.  However, the Board concludes, as did the November 2010 VA examiner, that these injuries were acute and transitory and resolved in each instance without further residuals.  In that connection, the Board notes that the Veteran's service treatment records document that he sought treatment and initial follow-up care for his complained-of June 1985 left knee injury, but was not seen at any point after June 1985 for ongoing or chronic residuals of any in-service injury.  In addition, the Board looks to the statements by the VA examiner in November 2010, in which he specifically considered the Veteran's in-service treatment and yet concluded that the Veteran's current left knee disability was unrelated to any incident in service.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Absent a persuasive medical opinion relating the Veteran's current left knee disability to military service, his claim for service connection for a left knee disorder must be denied.  As noted above, the Board acknowledges that the Veteran has reported that he injured his left knee in service and first experienced symptoms of left knee pain and locking during service, which symptoms have continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  Indeed, competent medical authority has specifically indicated that current diagnosis of degenerative joint disease of the left knee is not related to symptoms the Veteran had in service.  This medical opinion is uncontradicted by any competent medical evidence of record.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current left knee disability and service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the November 2010 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the Veteran's care provider in July 2007.  Importantly, the July 2007 letter states only that the Veteran's current knee problems "may be influenced by a previous injury" during service.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Thus, the Board finds that the July 2007 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the July 2007 opinion, but it is unsupported by any rationale that takes the record into account.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion, based on both the Veteran's reported history and the medical records, that the Veteran's currently diagnosed left knee disability is not linked to any in-service injury.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned opinion offered by the VA examiner in November 2010, which relied on consideration of the Veteran's entire medical history, the Board finds the statement reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The November 2010 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the November 2010 VA examination specifically addressed causation, clearly indicating that the Veteran's current left knee disorder is not related to service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the November 2010 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his current left knee disability resulted from an in-service injury he incurred in June 1985.  The Board does not question that the Veteran experienced pain in his left knee during service.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that current left knee disability is not etiologically linked to the in-service complaints.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current left knee disability have little probative value.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In its January 2004 rating decision, the RO evaluated the Veteran's degenerative disc disease of the lumbar spine in accordance with the criteria set forth in the rating schedule in effect both at the time of the Veteran's claim and at the time the rating decision was issued.  In that connection, the Board notes that in the January 2004 rating decision, the RO gave specific consideration to the rating criteria in effect at the time the Veteran filed his claim, Diagnostic Codes 5292 (2003), for limitation of motion of the lumbar spine, and Diagnostic Code 5293 (2003), for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003).  In a March 2006 supplemental statement of the case, the RO gave specific consideration both to the rating criteria in effect at the time the Veteran filed his claim, as identified above, and to the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011), which was made effective in September 2003.  Pursuant to the RO's evaluation, the Board will consider the Veteran's disability under Diagnostic Codes 5292 and 5293, which were in effect at the time the Veteran filed his claim for increase, and under criteria thereafter amended.  

More specifically, effective September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011)).  VA must consider the Veteran's claim under each set of criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also VAOPGCPREC 3-00 (April 10, 2000) and 7-03 (Nov. 19, 2003).  

With respect to the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5292 provided that limitation of motion of the lumbar spine that is slight warrants a 10 percent rating.  Limitation of motion of the lumbar spine that is moderate warrants a 20 percent.  Limitation of motion of the lumbar spine that is severe warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Similarly, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Under Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

The change to these regulations, effective September 26, 2003, renumbered all of the spine diagnostic codes and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.

Additionally, under Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  

Under Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Under Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

As for neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for right leg neuropathy and left L4 radiculopathy under Diagnostic Code 8520, governing paralysis of the sciatic nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 (2011).  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Relevant medical evidence of record consists of VA medical examinations conducted in January 2004, September 2005, September 2006, February 2008, January 2009, June 2009, and November 2010, as well as post-service VA treatment records and records from the Veteran's treatment by private treatment providers.  Report of the January 2004 examination reflects that the Veteran complained of severe low back pain and numbness in his left leg.  He reported that he was treated privately for these complaints with epidural steroid injections, which relieved the pain and numbness.  The Veteran complained of numbness in the left lower extremity following 10 to 15 minutes of standing.  Physical examination revealed range of motion with repetition of flexion to 100 degrees, extension to 20 degrees, and lateral bending and rotation to 30 degrees bilaterally.  Neurological testing revealed some decreased deep tendon reflexes and slight muscle weakness in the left lower extremity, which the examiner noted could be due to a recent left great toe surgery.  Some "very vague slight decreased sensation" was noted in the left lower extremity only.  Examination of the spine revealed no tenderness and normal muscle tone.  The examiner concluded that the Veteran had degenerative disc disease in the lumbar spine but noted that his left-sided radiculopathy "no longer exists except very minor sensory abnormality" and increased Achilles tendon reflex on the left.  

Report of the Veteran's September 2005 VA examination reflects that the Veteran complained of pain in his left buttock that radiated down into his thigh and leg and was aggravated by too much sitting or walking.  He also stated that performing daily chores caused low back pain.  Physical examination revealed normal gait, and repetitive range of motion testing revealed flexion to 120 degrees, extension to 10 degrees, and lateral bending and rotation to 30 degrees bilaterally.  Neurological testing revealed normal deep tendon reflexes and normal muscle strength in the lower extremities bilaterally, as well as normal sensation in the lower extremities, with the exception of some decreased sensation to the left gluteal area and dorsum of the left toe.  No tenderness to palpation was noted in the Veteran's spine, although some sciatic tenderness was found.  The examiner diagnosed sciatica on the left, due not to service-connected injury but to "long hour[s] of sitting."  

Similarly, review of the September 2006 VA examination reflects the Veteran's complaints of low back pain and left-sided numbness and pain that had been relieved by epidural steroid injections.  He stated further that his low back pain was increased by standing or walking for extended periods and was improved by medication.  Physical examination revealed a normal gait and mild tenderness along the left SI joint.  Range of motion testing revealed flexion to 90 degrees, extension to 15 degrees, and lateral bending and rotation to 30 degrees bilaterally.  Some decreased deep tendon reflexes were noted, although the Veteran's muscle strength was found to be normal bilaterally.  Slight decreased sensation and numbness was noted in the Veteran's left lower extremity.  The examiner again diagnosed degenerative disc disease of the lumbar spine with "mild sensory changes" in an L4 distribution on the left, although no weakness or loss of function was found.

Report of the February 2008 VA examination reflects that the Veteran complained not only of low back pain but also of a new radiating pain into his right lower extremity.  He complained of worsening low back pain that radiated into both extremities, left more than right, and had recently not been improved by epidural steroid injections.  The Veteran also reported numbness and tingling in his right groin, hip, and thigh.  He stated the pain was worsened by standing, lifting, and bending.  No bed rest was reported in the 12-month period preceding the examination.  Physical examination noted mild spasm in the lumbar paraspinal muscles and tenderness in the low lumbar region.  Range-of-motion testing revealed flexion to 110 degrees, extension to 12 degrees, and lateral bending and rotation to 45 degrees bilaterally.  Some decreased reflexes were noted on the left, as well as mildly decreased strength in the left hip flexor.  Decreased sensation in both lower extremities was noted, with the left more than the right.  The examiner assigned diagnoses of degenerative disc disease of the lumbar spine, left L4 radiculopathy, and right lower extremity radiculopathy.  

The Veteran again underwent VA examination in January 2009.  At that time, he was noted to complain of radiating low back pain as well as constant numbness in his left lower extremity and occasional numbness in the right thigh.  He reported that some chores exacerbated the numbness in his left leg.  No bed rest was noted in the 12 months preceding the examination.  Physical evaluation revealed no tenderness of the low back.  Range-of-motion testing revealed flexion to 120 degrees, extension to 30 degrees, and lateral bending and rotation to 40 degrees on the right and to 45 degrees to the left, although pain was noted on the left.  No repetitive motion testing was conducted.  The examiner found sensation was intact to the lower extremities bilaterally but found deep tendon reflexes difficult to elicit bilaterally.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, with chronic radiculopathy of the left lower extremity and intermittent radiculopathy of the right lower extremity.  

Similarly, report of a June 2009 VA examination reflects the Veteran's complaints of constant low back pain, as well as constant left leg symptoms, with occasional flare-ups that also brought about right leg symptoms.  Physical examination revealed no tenderness of the low back and normal gait and deep tendon reflexes.  The examiner found normal sensation in the lower extremities, with the exception of the left third toe.  Range-of-motion testing revealed flexion to 90 degrees, extension to 35 degrees, lateral bending to 35 degrees, and rotation to 30 degrees bilaterally, with pain on motion throughout.  No limitation of motion was noted on repetition.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine but found no disorder of the lower extremities.  The examiner opined that the Veteran's complained-of symptoms were due not to his service-connected disabilities but solely to the aging process.

Pursuant to the Board's September 2010 remand, the Veteran again underwent VA examination on November 23, 2010.  Report of that examination reflects that the Veteran complained of numbness in both legs, as well as continual low back pain that limited him from walking more than six blocks or standing more than 10 minutes without resting.  He stated that he experienced flare-ups that caused increased numbness in his lower extremities, as well as weakness and fatigue in his legs.  The Veteran reported being able to complete most household chores.  Physical examination revealed localized tenderness to palpation without muscle spasm.  Range-of-motion testing found the Veteran's flexion to be to 50 degrees without pain, extension to 25 degrees with pain on motion, lateral bending to 30 degrees bilaterally with pain on repetition, and "full" rotation bilaterally, with pain on repetition.  No other limitation was noted on repetitive motion testing.  The examiner found some decreased sensation in the lower extremities bilaterally, and normal strength bilaterally except for a slight decrease of strength in the left knee, which the examiner stated was due not to service-connected disorders but to his left knee disability.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative disease, with left L4 radiculopathy and right leg radiculopathy.

Records of the Veteran's private and VA treatment reflect that he has received ongoing treatment for his complaints of pain in his low back radiating into his lower extremities.  In that connection, the Veteran was seen in August 2003 for complaints of radiating pain in his left lower extremity.  At that time, he was diagnosed with left lumbar radiculopathy, a diagnosis he has continued to receive in ongoing VA and private treatment.  At a September 2003 private treatment visit, the Veteran was again noted to complain of pain in his low back that radiated into his left thigh.  He was diagnosed with degenerative disc disease of the lumbar spine and given the first in a series of epidural steroid injections to treat the lower back pain.  His left radiculopathy was noted in April 2004 to be "mild."  Similarly, MRI and EMG studies conducted in 2005 and 2007 found the Veteran to have degenerative disc disease of the lumbar spine as well as left lumbar radiculopathy.  He was first seen for complaints of pain in his right lower extremity in July 2007, but no diagnosis was assigned at that time.  He has undergone multiple rounds of physical therapy and epidural steroid injections to treat his radiating low back pain.

Regarding the Veteran's claim for an increased rating for his service-connected degenerative disc disease of the lumbar spine, the Board does not find that a rating higher than 10 percent for the Veteran's degenerative disc disease of the lumbar spine is warranted under either the old or the new criteria for the period prior to November 23, 2010.  In this case, the Board finds that, for the period in question, the Veteran's flexion of the thoracolumbar spine was to no worse than 90 degrees without pain, warranting no higher than the 10 percent rating currently assigned.  This is so based on consideration of both prior Diagnostic Code 5292 and the current General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the September 2006 and June 2009 VA examinations, the Veteran's flexion was found to be to 90 degrees, although the September 2006 examiner did not clearly indicate at the time whether the Veteran's range of motion was painful or limited by repetition.  At the January 2004, September 2005, and February 2008 VA examinations, the Veteran was found to have flexion of the spine to 100 degrees or more, thus warranting a rating of no more than the 10 percent assigned prior to November 23, 2010, under the General Rating Formula for Diseases and Injuries of the Spine.  

Similarly, the Board finds that the level of disability described by the Veteran's VA examiners and treatment providers prior to November 23, 2010, approximated no more than slight disability of the spine, warranting a rating of no more than the 10 percent assigned under prior Diagnostic Code 5292, governing limitation of motion of the lumbar spine.  In that connection, the Board acknowledges that the medical evidence demonstrates that the Veteran consistently complained of pain in his lumbar spine to his VA treatment providers and examiners during the period in question.  In the above-noted VA examinations, the Veteran reported back pain that affected his ability to walk for long distances and engage in recreational activities.  However, following its review of the medical evidence of record, the Board finds that, prior to November 23, 2010, there is simply no evidence in the record to support a finding that the Veteran's limitation of motion of the lumbar spine is moderate, which would warrant a 20 percent evaluation under Diagnostic Code 5292.  In this case, the Board finds that any restriction in the Veteran's range of motion of his lumbar spine was not identified as moderate by any examiner or treatment provider during that period.  The other medical evidence from this period, consisting of multiple VA examinations and treatment records, reflects findings of only mild muscle spasm and tenderness to palpation.  In addition, the Veteran was noted to have undergone epidural steroid injections to treat his low back pain, which he reported to multiple VA examiners greatly reduced his pain.   

The Board notes here that the terms "slight" and "moderate" in the context of Diagnostic Code 5292 are not defined by regulation.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  The Board concludes that, prior to November 23, 2010, the Veteran's limitation of motion caused by his degenerative disc disease of the lumbar spine was no worse than "slight" under prior Diagnostic Code 5292, thus warranting no more than the 10 percent evaluation already assigned under that Diagnostic Code.  In this case, the Board has taken into consideration the Veteran's complaints of pain and limitation of motion and finds, in light of the lack of medical evidence showing greater limitation of motion, that the Veteran's pain and its effect on his range of motion prior to November 23, 2010, was properly contemplated by the 10 percent schedular rating assigned by the RO under Diagnostic Code 5292.  The Board further finds that nothing in the record suggests that pain, weakness, or functional loss equates to more than slight limitation of motion as considered by Diagnostic Code 5292, even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that, prior to November 23, 2010, a rating higher than the assigned 10 percent is not warranted under prior Diagnostic Code 5292.

For the period from November 23, 2010, the Board finds that the Veteran's degenerative disc disease of the lumbar spine warrants a rating of 20 percent, but no higher, under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, range-of-motion testing conducted at the November 23, 2010, VA examination revealed that the Veteran's forward flexion was limited to 50 degrees without pain on motion.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine limited to 50 degrees.  Thus, with consideration of the Veteran's complaints of pain on forward flexion past 50 degrees at the November 23, 2010, VA examination, the Board finds that a rating of 20 percent is warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine from that date, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Similarly, the Board finds that the level of disability described by the Veteran's VA examiners and treatment providers from November 23, 2010, approximates moderate, but not severe, disability of the spine, warranting a rating of no more than the 20 percent assigned herein under prior Diagnostic Code 5292, governing limitation of motion of the lumbar spine.  In that connection, the Board notes that the medical evidence demonstrates that the Veteran consistently complained of pain in his lumbar spine to his VA treatment providers and examiners that increasingly affected his ability to walk or sit for long distances and engage in household chores or other activities.  Thus, following its review of the medical evidence of record, the Board finds that, from November 23, 2010, the symptoms of the Veteran's degenerative disc disease of the lumbar spine warrant a rating of 20 percent, but no higher, under former Diagnostic Code 5292.  In so finding, the Board again notes that the terms "moderate" and "severe" in the context of Diagnostic Code 5292 are not defined by regulation.  The Board concludes that, from November 23, 2010, the Veteran's limitation of motion caused by his degenerative disc disease of the lumbar spine has been "moderate" under prior Diagnostic Code 5292, thus warranting the 20 percent evaluation assigned herein, but no higher.  In this case, the Board has taken into consideration the Veteran's complaints of pain and limitation of motion and finds, as discussed above, that the medical evidence shows disability amounting to moderate limitation of motion, warranting a 20 percent disability rating under prior Diagnostic Code 5292.  The Board further finds, however, that nothing in the record suggests that pain, weakness, or functional loss equates to more than moderate limitation of motion as considered by Diagnostic Code 5292, even taking into consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  The Board thus concludes that, for the period from November 23, 2010, a rating of 20 percent, but no higher, is warranted under prior Diagnostic Code 5292.

The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine has resulted in any periods of incapacitation requiring bed rest prescribed by a physician, allowing for a higher rating under either prior Diagnostic Code 5293, governing intervertebral disc syndrome, or the current Diagnostic Code 5243 inappropriate.  The Board further finds that the Veteran is already in receipt of separate disability ratings for left L4 radiculopathy and right leg radiculopathy, as discussed below.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Testing of the Veteran's lumbar spine revealed flexion of no worse than 90 degrees without pain for the period prior to November 23, 2010.  At the November 2010 VA evaluation, examination revealed flexion to 50 degrees without pain.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar spine under Diagnostic Code 5243, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings assigned herein.  Therefore, the Board simply does not find that a rating higher than the 10 percent assigned prior to November 23, 2010, or the 20 percent rating assigned thereafter, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the former or revised rating criteria.

In sum, the evidence of record does not demonstrate that, for the period prior to November 23, 2010, the Veteran is entitled to a rating higher than 10 percent for his degenerative disc disease of the lumbar spine under applicable rating criteria.  For the period from November 23, 2010, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher, for his service-connected degenerative disc disease of the lumbar spine.

Turning to the Veteran's claims for increased ratings for his service-connected radiculopathy of the lower extremities, the Board finds, first, that the Veteran's right leg radiculopathy does not warrant a rating higher than the 10 percent rating assigned.  This is so for the entirety of the claim period.  Here, given the medical evidence of record, primarily the reports of the Veteran's multiple VA examiners and treatment providers, the Board finds that the Veteran's right leg radiculopathy disability picture more nearly approximates the criteria required for the presently assigned 10 percent rating for mild incomplete paralysis, and that a higher rating is not warranted.  This is so because the evidence shows that the involvement is primarily sensory, and no loss or impairment of function other than the diminished sensation to pinprick, touch, and vibration and decreased deep tendon reflexes to the right lower extremity has been identified as being related to the right leg radiculopathy.  In particular, the Board notes that the Veteran has consistently been found to have normal gait as well as normal muscle strength and tone in the right lower extremity.  In addition, the January 2009 VA examiner found only intermittent radiculopathy in the Veteran's right lower extremity.  Accordingly, the Board finds that a rating higher than the currently assigned 10 percent for right leg radiculopathy is not warranted, and the claim is denied.

Regarding the Veteran's left L4 radiculopathy, after a review of the medical evidence, the Board finds that, for the period prior to May 13, 2005, the Veteran's service-connected left L4 radiculopathy of the left lower extremity resulted in disability approximating no worse than slight incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 10 percent rating for that time period, which contemplates slight impairment, a higher rating is not warranted for left L4 radiculopathy.  In that connection, the Board notes that there is no evidence that the Veteran experienced moderate incomplete paralysis of the left lower extremity at any time prior to May 13, 2005.  At the Veteran's January 2004 VA examination, he was found to have only slight muscle weakness and "very vague slight decreased sensation" in the left lower extremity.  The examiner particularly noted that, following epidural steroid injections, the Veteran's left-sided radiculopathy "no longer exists except very minor sensory abnormality."  Further, the Veteran's left radiculopathy was specifically noted in April 2004 to be "mild."  The Board therefore concludes that, for the period prior to May 13, 2005, this disability was tantamount to slight incomplete paralysis of the sciatic nerve, warranting no more than the 10 percent disability rating assigned under Diagnostic Code 8520.

For the period from May 13, 2005, the Board finds that the Veteran's service-connected left L4 radiculopathy has resulted in disability approximating no worse than moderate incomplete paralysis of the sciatic nerve.  Because the Veteran is already receiving a 20 percent rating for the period from May 13, 2005, which rating contemplates moderate impairment for the disability, a higher rating is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran experiences moderately severe incomplete paralysis of the left lower extremity.  At the Veteran's September 2006 VA examination, he was found to have only "mild sensory changes" in an L4 distribution on the left; no weakness or loss of function was found.  Similarly, a February 2008 VA examiner found some decreased reflexes and sensation on the left, as well as mildly decreased strength in the left hip flexor.  At the November 2010 VA examination, some decreased sensation in the lower extremities was noted, although the Veteran was found to have normal strength in the left leg (with the exception of slight weakness in the knee due to an unrelated disorder).  Further, the Veteran's June 2009 VA examiner found no disability of the left lower extremity, noting no decreased sensation or strength in the leg.  The Board therefore concludes that, for the period from May 13, 2005, this disability is tantamount to moderate incomplete paralysis of the sciatic nerve, warranting no more than the 20 percent disability rating currently assigned under Diagnostic Code 8520.

C.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected back and lower extremity problems-without consideration of other disabilities-have rendered impractical the application of the regular schedular standards.  In addition, the Board notes that a claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is herein remanded, as discussed further below.  Furthermore, his symptoms are specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is denied.

For the period prior to November 23, 2010, entitlement to a higher rating for degenerative disc disease with herniated disc at L3-4 and L4-5 is denied.

Entitlement to a rating of 20 percent for degenerative disc disease with herniated disc at L3-4 and L4-5 is granted from November 23, 2010.

Entitlement to a rating in excess of 10 percent for right leg radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left L4 radiculopathy is denied for the period prior to May 13, 2005.

Entitlement to a higher rating for left L4 radiculopathy, evaluated as 20 percent disabling from May 13, 2005, is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The Board notes that the Veteran is now service connected for mood disorder, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; left L4 radiculopathy, rated as 20 percent disabling; right leg radiculopathy, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and residuals of fracture of the left foot, rated as noncompensably disabling.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, VA must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from both VA and private treatment providers, as well as VA examinations provided to the Veteran most recently in November 2010.  At the November 2010 examinations, conducted separately to evaluate the Veteran's hypertension, left knee, spine, and radiculopathy disabilities, the examiners conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately; however, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  In addition, the Veteran has stated to VA on multiple occasions, including at his March 2010 hearing, that he is unable to work due to his service-connected disabilities.  The Board notes further that no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  


In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  After the above action has been completed, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected mood disorder, degenerative disc disease of the lumbar spine, left L4 radiculopathy, right leg radiculopathy, hypertension, 

and residuals of fracture of the left foot combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  A thorough explanation for the opinion must be provided.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to whether referral under 38 C.F.R. § 4.16(b) is warranted.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


